Citation Nr: 1739637	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-45 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether E.A.W. may be recognized as the dependent child of the Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Appellant in this case is the surviving spouse of a Veteran who had recognized military service with the United States Army from May 1951 to March 1955.  The Veteran died in April 2002.

In a September 2013 letter, the Department of Veterans' Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania denied the Appellant's claim for dependency benefits for the Appellant's daughter, E.A.W., as a dependent adult permanently incapable of self-support.

This motion is before the undersigned Veterans Law Judge who has been designated to make the final ruling on the claim for the VA.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon the case involving interpretation of law of general application affecting other claims.  38 C.F.R. § 20.900(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant claims that she had a common law marriage with the Veteran before E.A.W.'s 18th birthday, thereby establishing E.A.W. as the Veteran's stepchild and giving E.A.W. entitlement to an award of helpless child benefits on the basis of permanent incapacity for self-support. 
E.A.W. was born to the Appellant in November 1964.  No father is listed on the birth certificate and the Appellant has stated that the Veteran is not the natural father of E.A.W.  The Appellant provided a divorce decree that she divorced her prior husband in October 1973.  On the Application for Dependency and Indemnity the Appellant listed that the Veteran's marriage to D.B.B. ended in divorce in 1957.  

The Appellant states that she and Veteran have been cohabitating from February 1973 until his death in April 2002, and held themselves out to be married.  The Appellant's daughter, E.A.W. resided with them and the Appellant claims that the Veteran referred to E.A.W. as his stepchild and that he cared for E.A.W. since she was a baby.  In support of this, the Appellant presented income tax records from 1983 and 1984.  In both records, the Veteran and the Appellant filed together and checked the box indicating that they were married and filing jointly.  The 1984 tax forms list the dependent children living with them as D, K, G.W., C.W., and E.A.W.  

First, a remand is required to send the Appellant adequate notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 to substantiate her claim.  Since the Appellant claims that she had a common law marriage beginning in 1973, notice must include information and evidence necessary to establish a common law marriage in the state of Georgia, which was the state where she and the Veteran resided prior to his death.  

The state of Georgia recognizes common law marriages as valid if established prior to January 1, 1997.  Official Code of Georgia Annotated § 19-3-1.1 (2017).  Under Georgia law, in order for a valid marriage to exist there must be ceremonial marriage or common-law marriage entered into in good faith.  This was defined by Kersey v. Gardner, 264 F. Supp. 887 (M.D. Ga. 1967), which stated that there must be (1) parties able to contract, (2) an actual contract of marriage, and (3) consummation by cohabitation in Georgia.  Kersey further stated that an agreement may be inferred from the cohabitation and reputation unless there is other evidence indicating that such an agreement was not present.  In order for a relationship based upon repute and cohabitation to obtain the status of marriage at least one of the parties must have believed in good faith that their marital agreement made them husband and wife.  Id. at 889-90 citing Drewry v. State, 208 Ga. 239, 65 S.E.2d 916.   

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205 (a).

Second, if it is found that a common law marriage was established prior to November 1982, the AOJ must develop and adjudicate the claim of entitlement to an award of helpless child benefits for E.A.W. on the basis of permanent incapacity for self-support.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Appellant providing the appellant with adequate notice pursuant to 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 regarding her claim of a common law marriage to the Veteran prior to November 1982 in order to establish E.A.W. as a stepchild of the Veteran.  

The letter must include notice of the evidence necessary to establish a common law marriage for the purposes of establishing recognition of E.A.W. as a stepchild of the Veteran for helpless child benefits on the basis of permanent incapacity for self-support.  In Georgia, in order for a valid marriage to exist there must be ceremonial marriage or common-law marriage entered into in good faith.  This was defined by Kersey v. Gardner, 264 F. Supp. 887 (M.D. Ga. 1967), which stated that there must be (1) parties able to contract, (2) an actual contract of marriage, and (3) consummation by cohabitation in Georgia.  Kersey further stated that an agreement may be inferred from the cohabitation and reputation unless there is other evidence indicating that such an agreement was not present.  In order for a relationship based upon repute and cohabitation to obtain the status of marriage at least one of the parties must have believed in good faith that their marital agreement made them husband and wife.  Id. at 889-90 citing Drewry v. State, 208 Ga. 239, 65 S.E.2d 916.   

As part of the notice, the Appellant should be asked to submit supporting evidence and statements concerning her claimed common law marriage to the Veteran.  Supporting evidence of a common law marriage could include statements from the Appellant and other appropriate individuals with knowledge concerning the alleged marriage, such as whether the appellant and Veteran generally held themselves out in the community as husband and wife and/or the reputed nature of their relationship, the agreement and intent between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

3.  Thereafter, the AOJ should adjudicate the issue of the Appellants claim of a common law marriage to the Veteran prior to November 1982.  If the issue of a valid marriage prior to November 1982 remains denied, the appellant and her representative should be provided with a Statement of the Case/Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

4.  If it is found that a common law marriage between the Appellant and Veteran was established prior to November 1982, the AOJ shall conduct any development necessary to adjudicate the claim of entitlement to an award of helpless child benefits for E.A.W. on the basis of permanent incapacity for self-support. 

5.  Thereafter, the AOJ should adjudicate the issue of entitlement to an award of helpless child benefits for E.A.W. on the basis of permanent incapacity for self-support.  If the benefit sought is denied, the Appellant and her representative should be provided with a rating decision and afforded a reasonable opportunity to respond.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




